DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 2, 3, 7, and 12 have been cancelled. Claims 16 and 17 have been added. Claims 1, 4-6, 8-11, and 13-17 are currently pending in this application.
Allowable Subject Matter
	Claims 1, 4-6, 8-11, and 13-15 are allowed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18 of U.S. Patent No. 10,798,367 in view of Sato et al. (Hereafter, “Sato”) [US 2010/0289878 A1]. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover mutually associated subject matter. Thus, a terminal disclaimer is required. An analysis of the claims can be seen in Table 1 below.
Table 1: Instant Application No. 16/942,323 Claims vs. U.S. Patent No. 10,798,367 Claims
Instant Application No. 16/942,323 Claims (Difference Emphasis Added)
U.S. Patent No. 10,798,367 Claims (Difference Emphasis Added)
16. An image processing method comprising: generating a first polarized image from a first plurality of pixels having a polarization characteristic for one of a plurality of polarization directions; generating a second polarized image from a second plurality of pixels having a polarization characteristic for one of the plurality of polarization directions; generating a non-polarized image from a third plurality of pixels having no polarization characteristic; generating an integrated depth map using the first polarized image and the Reply to Non-Final Office Action of November 19, 2021second polarized image; converting the integrated depth map to generate a depth value for each pixel of the third plurality of pixels; and performing up-sampling processing of the converted integrated depth map to generate the depth value for each pixel of the third plurality of pixels.
1. An imaging device, comprising: a first imaging unit configured to generate a first polarized image including a first plurality of pixels, each pixel of the first plurality of pixels having a polarization characteristic for one of a plurality of polarization directions; a second imaging unit configured to generate a second polarized image including a second plurality of pixels, each pixel of the second plurality of pixels having a polarization characteristic for one of the plurality of polarization directions; and a third imaging unit configured to generate a non-polarized image including a third plurality of pixels, each pixel of the third plurality of pixels having no polarization characteristic, wherein the third imaging unit is interposed between the first imaging unit and the second imaging unit, wherein an integrated depth map is generated using the first polarized image and the second polarized image, wherein a number of the third plurality of pixels is larger than a number of the first plurality of pixels and a number of the second plurality of pixels, wherein the integrated depth map is converted to generate a depth value for each pixel of the third plurality of pixels, and wherein the first imaging unit, the second imaging unit, and the third imaging unit are each implemented via at least one processor.

18. The imaging device according to claim 1, wherein converting the integrated depth map comprises up-sampling of the integrated depth map and determining estimated depth values using a normal map.
Claim 17 is the same as claim 16 but in non-transitory computer-readable medium form rather than method form.
See claims 1 and 18 above. 


The U.S. Patent fails to explicitly disclose a non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer, causes the computer to execute a method.
	Sato discloses a non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer, causes the computer to execute a method ([0060] A computer program of the present invention is a computer program for an image processing apparatus for capturing an image of a subject and thereby generating normal information on a surface of the subject, the computer program instructing a computer of the image processing apparatus to perform the steps of the method set forth above. [0192] The memory 203 includes a RAM as a work area of the CPU 204, and a ROM storing a program, etc. [0193] The CPU 204 is a processor for executing a program stored in the memory 203 to access the memory 203 and control the image sensors 202 and 202-2. [0196] For example, a control process described by using a flow chart of the accompanying drawings can be implemented by a program executed by a computer. Such a computer program may be recorded on a recording medium such as a CD-ROM and be in circulation in the market or may be distributed through a telecommunication line such as the Internet. All or some of the components of the normal information generating device and the image processing apparatus may be implemented as a general-purpose processor (semiconductor circuit) executing a computer program. Alternatively, they may be implemented as a dedicated processor including such a computer program integrated with a processor.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention with the use of a computer program on a recording/storage medium as taught by Sato. The motivation behind this modification would have been to improve the processing and implementation of the image processing method [See Sato].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482